Citation Nr: 0915201	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-131 59	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005, November 2005, and November 2007 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for left ear hearing loss.  


FINDING OF FACT

The Veteran does not have a left ear hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that as a jet engine mechanic, he was 
exposed to acoustic trauma while in service.  Specifically, 
he contends that although he wore ear plugs and communication 
ear sets while performing his duties, the jet engine noise 
was still extremely loud.  

Service treatment records reflect that in April 1983, the 
Veteran complained of pain and tinnitus in both ears when 
listening to Morse Code as part of his Morse Code training 
course.  Three days later he still complained of pain and 
tinnitus.  He was prescribed Entex.  One week later, the pain 
and ringing had not ceased.  His right ear appeared normal, 
while his left ear showed some redness and fluid.  The 
assessment was possible tube dysfunction. Two days later, 
however, his ears were assessed as normal.  A May 1983 Ear, 
Nose, and Throat consultation revealed a normal ear 
examination.  In June and July 1983, he was still 
experiencing ear pain, however, his ear canals were assessed 
as normal.  The cause of the Veteran's ear pain was unknown, 
and it was suggested that he no longer attend Morse Code 
training.  

Although the Veteran experienced ear pain and tinnitus while 
in service, his service records do not reflect any left ear 
hearing loss that would meet the criteria for qualification 
as a disability for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  As the Veteran's left ear hearing was found to be 
normal at the time of his separation from service, there is 
no evidence in the Veteran's service medical records 
demonstrating any worsening of his left ear hearing during 
service.  However, the Veteran's occupational military 
specialty was as an jet engine mechanic; therefore his 
exposure to noise in service is consistent with his 
circumstances in service.  However, even if the Veteran was 
exposed to acoustic trauma in service, a nexus between a 
current disability and the in-service exposure to acoustic 
trauma must be shown.
  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he sought treatment for his ear 
pain and hearing loss by a private physician, but that the 
facility has stated that those records have since been 
destroyed.  The first post-service medical evidence of record 
showing audiological testing or treatment for hearing loss 
are periodic hearing tests, dated from November 1994 to 
September 2005, conducted as part of the Veteran's 
employment.  Those records do not demonstrate left ear 
hearing loss to meet the criteria for qualification as a 
disability for VA purposes.  In April 2006, the Veteran 
submitted a private audiological examination that also does 
not reveal left ear hearing loss.

On May 2006 VA audiological examination, the Veteran reported 
decreased hearing since service.  After conducting a physical 
examination of the Veteran, including pure tone testing, the 
examiner concluded that the Veteran had normal hearing in the 
left ear.  The Veteran was found to have bilateral tinnitus 
and hearing loss in the right ear, which the examiner opined 
was as likely as not related to his military service.  By a 
September 2007 rating decision, the Veteran was service-
connected for bilateral tinnitus and right ear hearing loss. 

Significantly in this case, the evidence does not show a 
current diagnosis of left ear hearing loss.  As no hearing 
loss that meets the criteria for qualification as a 
disability for VA purposes has been diagnosed, service 
connection for left ear hearing loss must, necessarily, be 
denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the statements and sworn testimony 
of the Veteran asserting a relationship between his claimed 
left hearing loss and active duty service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of medical evidence fails to 
support the Veteran's claim, the Board is unable to grant 
service connection for left ear hearing loss.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005, September 
2005, and March 2006 that discussed specific evidence, the 
particular legal requirements applicable to the claim.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


